DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-27 and 39-44 are pending.
Supplemental Amendment
The supplemental reply filed on 12/29/2021  was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). MPEP 713.03 states the following regarding the requirements for the entry of a supplemental amendment: 
Applicants are encouraged to include a complete fully responsive reply in compliance with 37 CFR 1.111(b)  to an outstanding Office action in the first reply to prevent the need for supplemental replies. Supplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a)  or (c) (e.g., a suspension of action requested by the applicant when filing an RCE). See MPEP § 709 regarding suspension of action. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;
(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal. 

The supplemental amendment fails to meet any of these criteria.


Withdrawal of Objections and/or Rejections
	The response and amendment filed 11/15/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. The rejection of 25 USC 112 regarding the relative term “small” is withdrawn as Applicant has related the term to the pre-defined set points.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-27, in the reply filed on 6/16/2020 is again acknowledged.  
Claims drawn to the non-elected invention, 28-38, have already been canceled by Applicant.
The response filed 11/15/2021 amends claim 1 to recite  “wherein the post-translational modification comprise more than one post-translational modification selected from the groups consisting of glycation, glycosylation, acetylation, phosphorylation, amidation, derivatization by a protecting/blocking group, proteolytic cleavage and modification by a non-naturally occurring amino acid.
Claims 1 and 26 are generic to the following disclosed patentably distinct species: more than one post-translational modification selected from the groups consisting of glycation, glycosylation, acetylation, phosphorylation, amidation, derivatization by a protecting/blocking group, proteolytic cleavage and modification by a non-naturally occurring amino acid. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species  have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above inventions;
(c) the prior art applicable to one specie would not likely be applicable to another specie;
(d) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with John Isacson on 11/29/2021 a provisional election was made without traverse to prosecute the invention of the combination of glycation and glycosylation.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 43 is  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-3, 5-27 and 39-42 are under examination.
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The claims recite the limitations that the Raman spectroscopy is used to “determine concentrations of the one or more analytes” and adjusting “with a duty cycle feedback controlled continuous nutrient feed” and “wherein at least one of the predetermined analyte concentrations” maintain post-translational modification of proteins in the cells culture medium to 1.0 to 30 %. 
duty cycle of the light source and controls both the duty cycle and the delivery of water and nutrients” (abstract).
Thus, a “duty cycle” is interpreted to mean that the nutrients are delivered continuously in a defined cycle that is controlled by a feedback system.
The claims as amended recite the limitation : “wherein the post-translational modifications comprises more than one post-translational modification selected from the group consisting of glycation, glycosylation, …..”. Glycation is the non-enzymatic covalent attachment of a sugar to a protein or lipid  which is known in the prior art and as disclosed by the specification (pages 1-2). Glycosylation is the enzymatic attachment of a sugar to a protein or lipid.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-27 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015) in view of Betty et al. (Anal. Chem. (1977) 49(2): 351-352), Koncilja et al. (US 20140087423), Yang et al. (Biotechnol. Bioengineer. (2000) 68(4): 370-380), Culka et al. (Spectrochimica Acta Part A (2010) 77: 978-983) and Rives (US 9290568), as evidenced by Weik (US 20100203050).
Moretto teaches a method for controlling the post-translational modification of glycation of recombinant proteins in cell culture (abstract).
Moretto teaches a cell culture process execution using a HEK293 cell line operated in a fed-batch mode which expresses a commercial recombinant Fc-fusion protein (page 66, lines 1-5; instant claims 1 and 26 to a fusion protein and an antibody fragment (claim 3) where lactate set points were evaluated to maintain the glucose concentration. 
The cell culture is grown under low glucose feed conditions to avoid a glucose set-point which may be based on a level of glucose to yield an acceptable level of glycation of a protein in order to minimize the glycation. The glucose set-point is in a range of 0.1 g/L to 1 g/L such as 0.5 g/L (page 4, lines 20-35).
The cells are CHO cells or HEK cells and the level of lactate or glucose to control glycation is determined by Raman spectroscopy during the culture (e.g., in situ; page 4, lines 10-19). The selection of CHO cells is easily envisaged from the species of two in the small genus. A set-point is reasonably “predetermined” as Moretto teaches that the above glucose concentrations are the basis (e.g., the threshold) for adjusting the glucose concentration in the cell culture. “Controlling the level” is reasonably interpreted as controlling the concentration.
Regarding the limitations to a duty cycle with continuous controlled nutrient feed  (claims 1 and 26), Moretto teaches continuous control of the system by using online Raman spectroscopy to reduce the level of glycation of a therapeutic antibody. The 
(OLE) for Process Control (OPC) software platform working in conjunction with both the
Raman spectroscopic instrument host software and bioreactor control software which controls the glucose concentration in the production culture (page 25, lines 5-24).

Moretto teaches that a dynamic control of glucose at lower levels along with a dynamic control of lactate with average levels set below a set point, can be useful to prevent unwanted glycation and/or unwanted lactate accumulation. Feedback control is implemented based on lactate and glucose levels to maintain glucose levels below a second glucose set-point. Glucose level of a cell culture is measured and compared to a first glucose set-point which is the level for  preventing excessive glycation of a recombinant protein produced by the cell culture. If the cell culture glucose approaches (or reaches or exceeds) the first glucose set-point, then glucose feed to the cell culture is reduced until the level of glucose drops below the first glucose set-point which is determined by a subsequent measurement (page 31, lines 4-15).
The disclosure at page 61 demonstrates that the amount of added nutrient is dependent on the target component concentration which is interpreted to be the analyte and that the measured value by Raman spectroscopy is compared to the target component concentration and the nutrient feed is adjusted accordingly which is due to 
    PNG
    media_image1.png
    302
    967
    media_image1.png
    Greyscale

Moretto teaches that algorithms can be used to adjust the desired level of glucose based on various parameters. The predictive models take into account the levels of glucose and viable cell density prediction and can be used to calculate the glucose uptake (GUR) of the system. The GUR is used to predict glucose consumption and thus to determine how much nutrient feed is required to maintain the system around a given-set point (page 34, lines 22-34). 
Regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
From this disclosure, the ordinary artisan would reasonably conclude that glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant 
Therefore, Moretto teaches the limitations of claims 1, 2, 5, 7-9, 11 and 23 where glucose (instant claim 7) and lactate levels in a culture of CHO cells (to claims 5 and 6 to mammalian CHO cells) are determined by in situ Raman spectroscopy to minimize the post-translational modification of glycation (claims 1 and 2) of an Fc-fusion  protein (claims 1 and 3) based on a predetermined set point. The disclosure of the determination of the concentration of lactate meets the limitations of instant claim 23 where at least two analytes (glucose and lactate) are quantified. The disclosure of the range of 0.1 g/L to 1 g/L as the predetermined set-point for the glucose concentration in the cell culture is a specie that meets the range of 0.5 to 8.0 g/L (claim 8), 1.0 g/L to 3.0 g/L (instant claim 9) and encompasses the specie of 1.0 g/L (claim 11).
The amount of glucose added to a cell culture is managed through the  implementation of a duty cycle feedback control automation in response to the measured levels of lactate and/or glucose in the cell culture (page 5; lines 7-15; instant claim 22 to automatic adjustment of glucose levels).
Glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant claims 1 and 26) to steady state addition of glucose amounts over time to maintain the GUR). Thus, the amount of glucose and selection of the time frame is relative to the desired steady state.
Claim 1 of the publication teaches a cell culture method for minimizing unwanted protein glycation by spectrophotometrically determining the level of glucose in a cell claim 10). Claim 3 of the publication defines the glycation limit as 5% protein glycation, which are species that anticipates the claimed ranges of 1.0 to 20% (instant claim 12) and 5.0 to 10% (instant claim 13). 
Moretto teaches that the level of glucose is evaluated on a continuing basis (instant claim 14) and/or monitoring at regular intervals (instant claim 16) such as once per minute, one per hour (instant claim 20), twice per hour, daily (instant claim 21), weekly, monthly, etc. (page 34, lines 1-8) which is also interpreted as a duty cycle. The glucose can also be every 5 minutes (instant claim 17), every 10 minutes (instant claim 18), every 20 minutes, every 40 minutes or less frequently (page 30, lines 9-20).
Moretto teaches a Raman-based process to control the level of glycation (instant claims 1, 2 and 26) of a therapeutic antibody (instant claim 3) in CHO cells in Example 1 (pages 44-46; instant claims 5 and 6). Using a glucose specific in situ Raman probe, the concentration of glucose was monitored and using the feedback control method, the percent glycation was reduced from about 9% to about 4% by controlling the glucose concentration to 2 g/L (where 2g/L is a specie that anticipates the claimed range of 0.5 claim 26) and 1.0 to 3.0 g/L (instant claim 27). 
    PNG
    media_image2.png
    559
    676
    media_image2.png
    Greyscale
 
Figure 6A shows that initially the glucose concentration (instant claim 7) in the cell culture was initially about 5.5 g/L (which is a specie that anticipates the claimed range of culturing cells in a cell culture medium with 0.5 to 8.0 g/L as in instant claim 26), where the concentration of glucose was determined incrementally and the concentration was adjusted to 2.0 g/L (the set-point; which is a specie that anticipates the ranges of instant claim 8 (0.5 to 8.0 g/L), instant claim 9 (1.0 to 3.0 g/L) and the specie of 2.0 g/L (instant claim 10) by automatically delivering (instant claims 22 and 26) multiple doses of glucose  to maintain the glycation at 4%. 4% is a specie that anticipates the claimed ranges of 1.0 to 20% (instant claim 12) and 1.0 to 30.0% (instant claim 26).
Moretto teaches at page 28 that raw spectral data is collected from the bioreactors and are exported from a Raman probe configured for real-time measurement of Raman spectral data. Mathematical preprocessing including first derivative Savitzky-Golay smoothing  with 15cm-1 point spacing (e.g., point smoothing) followed by Standard Normal Variate polynomial algorithm and mean-centering (page claim 39, in part). Point spacing is used to suppress noise in the spectral features (page 68, lines 10-14).
A multivariate calibration using partial least squares (PLS) regression. Glucose feeding can be controlled by PLS model predictions (page 5, line 31 to page 6, line 5). Figures 2 A-F show off-line measured date from Raman PLS model calibration batch for glucose, lactate and other variables (page 14, lines 9-12). The PLS Raman model was successful in predicting glucose and lactate concentrations though the duration of the funds with high fidelity (page 68, lines 1-10; claim 40) 
Moretto teaches that a culture component such as glucose is measured using Raman and the raw data is collected and transmitted to a model application system. Form the system and data treatments the predictive  PLS model is applied to the raw spectra and peaks are analyzed  to give the predicted culture component. The prediction is sent to the bioreactor interface for input into an algorithm which determined the consumption rate and calculates the rate at which feed must be added in order to maintain  a specific concentration. This disclosure is reasonably  interpreted to mean the final concentration since it is concentration at which the analyte must be maintained in the culture to maintain optimal culture conditions (claim 41). 
At page 62, J is defined as the concentration delta (g/L) which is the difference between the target component and the Raman measured values (claim 42).
As noted supra Moretto teaches that the first derivative Savitzky-Golay point smoothing  is done with 15cm-1 point spacing which was found to be a comprise between noise suppression and attenuation of narrow spectral features (page 68, lines 10-14). Moretto does not teach that the point spacing is 21cm-1. 
cm-1 in the point spacing for curve smoothing of Moretto. The ordinary artisan would have been motivated to do so because the greater number of points taken results in a smoother smoothing curve that more closely approaches zero which reasonably  results in a better signal  to noise ratio.
While Moretto modified by Betty teaches the control of glycation as the PTM, Moretto does not teach that the PTM to be controlled is glycosylation (claims 1 and 26) where at least three (claim 24) and four (claim 25) analytes are quantified.
Koncilja teaches that researchers have investigated the effect of various process parameters on the erythropoietin protein glycoprotein (EPO-Fc) expressed by CHO cells. It was found that the sialic acid ratio (molar ratio NANA/glycoprotein; NANA=N-acetylneuraminic acid) in the glycoprotein has a maximum of about 13% when cultivated at around pH 7.0 ([0009]).
Ammonium ions are a cellular waste product and generally toxic to cells and accumulate in a cell culture medium principally  as a result of glutamine and asparagine 
Weik teaches that the EPO-Fc fusion protein is recombinantly  expressed and can secreted into a culture medium ([0036]; claim 26). 
Yang teaches the effects of ammonium chloride  on a culture of CHO cell transfected with human erythropoietin with respect to cell growth, protein production and glycosylation. The metabolic effects of added ammonium chloride included higher specific consumption rates of glucose and glutamine. It was found that the addition of ammonium chloride to the cultures caused a significant increase in the heterogeneity of the EPO glycoforms as shown by an increased molecular weight and pI range.  The presence of ammonium chloride alters the glycosylation pattern by reducing the terminal sialyation of all the glucans and a reduction in the content of the O-linked glycan (abstract).
Moretto further teaches that his method further provides for the determination of the levels of other culture components such as glutamine, glutamate or ammonium (page 17, lines 27-32). Moretto further teaches that the dynamic control of glucose and lactate levels protects cell culture against the effects of certain process deviations such  as ammonium and pH levels (page 5, lines 1-6). 
Moretto also teaches that metabolite feeding and control changes can have significant effects on process performance and product quality. A lower glucose concentration decreases the glucose consumption rate as well as the lactate production rate. This results in increased process pH and the addition of less base. Unintended 
Rives teaches methods to control oligosaccharide distribution in recombinantly-expressed proteins (col. 1, lines 50-55). In one embodiment the recombinantly-expressed protein sample is produced by a CHO cell line (col. 2, lines 26-27).
The method includes modulating the concentration of glutamine and asparagine in specific concentration ranges in a cell culture medium to control oligosaccharide distribution on a protein (e.g., post-translational modification; col. 3, lines 5-29).
In particular, control over glycosylation distribution of protein produced by the cell culture can be exerted by maintaining the appropriate asparagine and/or glutamine concentration in the cell culture expressing the proteins of interest (col. 18, lines 54-58).
Culka teaches that amino acids including asparagine can be determined by Raman spectroscopy (abstract; Table 1 and section 3.1.2).
It would have been obvious to one of ordinary skill in the art to additionally determine the level of ammonium ion, asparagine and glutamine to optimize a feeding strategy for asparagine and glutamine to result in optimal glycosylation of a fusion protein such as EPO-Fc in the method of Moretto. The ordinary artisan would have been motivated to do so because it is known that high intracellular levels of ammonium ion leads to changes in intracellular pH which affects the sialylation and glycosylation pattern of the fusion protein. Further, Koncilja teaches that ammonium ions are a cellular waste product and generally toxic to cells and accumulate in a cell culture medium principally as a result of glutamine and asparagine metabolism which Moretto teaches can also be regulated.  The ordinary artisan would have had a reasonable 
Moretto modified by the supporting references does not specifically teach that the quantifying of the analytes  is performed intermittently (instant claim 15).
Moretto teaches that glucose can be added intermittently to the culture until a threshold is reached (page 4, lines 1-5 and claim 36 of the publication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of glucose and other analytes intermittently in the method of modified Moretto to control glycation and glycosylation of a fusion protein. The ordinary artisan would have been motivated to do so because Moretto teaches that glucose can be added intermittently to the cell culture medium to control glycation. Thus, the ordinary artisan would be motivated to test glucose levels in concert with the intermittent addition of glucose and other analytes fed to the culture in order to control the glycation level. The ordinary artisan would have had a reasonable expectation that one could determine glucose levels intermittently because Moretto teaches how to determine glucose levels by in situ Raman spectroscopy at a variety of time intervals.
While modified Moretto does not specifically teach the limitation that the quantifying of glucose and other analytes occurs in 15 minute intervals (claim 19), one .
Response to Arguments
Applicant points to the newly added limitations to claim 1  pertaining to the types of additionally claimed PTMs and asserts that Moretto fails to teach or suggest them. Applicant points to claim 26 which claims a secreted fusion protein or fragment thereof and the additional limitations including the newly recited PTMs and asserts that Moretto fails to teach or suggest them. 
Examiner Response
Regarding the additionally claimed PTMs where glycosylation is elected, Moretto teaches that the method to limit glycation is directed to Moretto teaches the cell culture production of  recombinant Fc-fusion protein (page 66, lines 1-5). Koncilja teaches the need to regulate glycosylation patterns on an researchers have investigated the effect of various process parameters on the erythropoietin protein glycoprotein (EPO-Fc which 
Applicant Argument
Applicant argues that Rives fails make up for the deficiencies of Moretto because Rives is completely silent regarding the limitations of the instant claim pertaining to the determination of the concentration of one or more analytes via Raman spectroscopy and adjusting a controlled continuous nutrient feed via a duty cycle feedback ….. where at least one of the predetermined analyte concentrations maintains the PTM modification of a fusion protein or fragment thereof in the cell culture medium to 1.0 to 3.0%. Applicant points to Example 5 of Rives to assert that the reference is merely focused on characterizing the effects on product quality attributes resulting from the addition of glutamine and/or asparagine  to cell culture medium in a monoclonal antibody-producing cell line where the amino acids are added in a fixed amount without using Raman spectroscopy to first determine the concentration of one or more analytes. 
Examiner Response
Rives is cited to teach that control over glycosylation distribution of protein produced by CHO cell  culture can be exerted by maintaining the appropriate asparagine and/or glutamine concentration in the cell culture expressing the proteins of interest (col. 18, lines 54-58). Rives states that the purpose of Example 5 is to provide a method for modulating the glycosylation profile of a monoclonal antibody by varying the concentration of asparagine in cell culture media (col. 51, lines 40-50). This method is reasonably applicable to fusion proteins as Rives states that generically his invention is to control protein glycosylation for the production of recombinant proteins. The use of 
Applicant Argument
Applicant asserts that Moretto and Rives fail to teach or suggest that the proteins in the cell culture comprise a fusion protein or a fragment thereof and are further silent regarding the newly added limitations for the types of PTMs. Applicant concludes that the cited references fail to teach the claims PTMs and their levels thus failing to provide the necessary motivation and a reasonable expectation of success to one of ordinary skill in the art the achieve the claimed invention for different types of PTMs of a fusion protein or a fragment thereof in the cell culture medium to 1.0 to 3.0%.
Examiner Response
Moretto teaches the use of Raman spectroscopy to control nutrient feeding via feedback control to a cell culture to make a fusion protein. Rives is cited to teach that control over glycosylation distribution of protein produced by CHO cell  culture can be exerted by maintaining the appropriate asparagine and/or glutamine concentration in the cell culture expressing the proteins of interest (col. 18, lines 54-58). Koncilja teaches that researchers have investigated the effect of various process parameters on the production and glycosylation of  the erythropoietin protein glycoprotein (EPO-Fc) 
Applicant Argument
Applicant asserts that the claims bring unexpected advantages  for effective systems and methods for using real-time Raman spectroscopy to monitor process variables within the cell culture continuously or intermittently and to use automated feedback controllers to main the process variables at predetermined set points or maintain a specific feeding protocol that delivers variable amounts of agent to the bioreactor to maximize bioproduct quality.
Applicant points to Figure 3 which shows that the Raman analyzer and chemometric nutrient concentration provide accurate measurements of nutrient concentration values. Applicant then refers to Figure 4 relating to the noise reduction  which increases the robustness of the overall feedback control system. Applicant points to Figure 5 which shows the predicted nutrient process values and the filtered final nutrient process values where the PID controller was able to quickly respond to a set point change operating off the noise filtered nutrient process value. Applicant points to the results of Figure 6 and Table 1 to show the relationship between greater glucose concentration and the higher percentage of post-translational modification. Figure 7 and Table 3 to assert that the Raman predicted glucose concentrations accurately adjusted during a shift in pre-determined set points. FIG. 8 and Tables 4-5 demonstrate that antibody production is unaffected by either method. FIG. 9 shows that lower exposure to nutrients results in a decrease in PTM. FIG. 10 shows that the methods of the present 
Applicant concludes that the claimed invention possess unexpected an improved properties which thus evidence nonobviousness.
Examiner Response
In response to applicant's argument that the invention has unexpected results as put forth in the examples and figures cited by Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The examples and figures cited by Applicant show advantages of the invention that flow naturally from the method. 
MPEP 716.02 (c) II states that : EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF
OBVIOUSNESS
“Expected beneficial results are evidence of obviousness of a claimed invention, just as
unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d
535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel
solubility accomplished by adding an acidic buffering agent to a fluoride containing
dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13
USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a
process of sterilizing a polyolefinic composition which contains an antioxidant with high-
energy radiation. Although evidence was presented in appellant’s specification showing
that particular antioxidants are effective, the Board concluded that these beneficial results
would have been expected because one of the references taught a claimed antioxidant is
very efficient and provides better results compared with other prior art antioxidants.).

In the instant case, Moretto teaches continuous control of the system by using online Raman spectroscopy to reduce the level of glycation of a therapeutic antibody. 

Moretto teaches that a dynamic control of glucose at lower levels along with a dynamic control of lactate with average levels set below a set point, can be useful to prevent unwanted glycation and/or unwanted lactate accumulation. Feedback control is implemented based on lactate and glucose levels to maintain glucose levels below a second glucose set-point. Glucose level of a cell culture is measured and compared to a first glucose set-point which is the level for  preventing excessive glycation of a recombinant protein produced by the cell culture. If the cell culture glucose approaches (or reaches or exceeds) the first glucose set-point, then glucose feed to the cell culture is reduced until the level of glucose drops below the first glucose set-point which is determined by a subsequent measurement (page 31, lines 4-15).
The disclosure at page 61 demonstrates that the amount of added nutrient is dependent on the target component concentration which is interpreted to be the analyte and that the measured value by Raman spectroscopy is compared to the target component concentration and the nutrient feed is adjusted accordingly which is due to 
    PNG
    media_image1.png
    302
    967
    media_image1.png
    Greyscale

Moretto teaches that algorithms can be used to adjust the desired level of glucose based on various parameters. The predictive models take into account the levels of glucose and viable cell density prediction and can be used to calculate the glucose uptake (GUR) of the system. The GUR is used to predict glucose consumption and thus to determine how much nutrient feed is required to maintain the system around a given-set point (page 34, lines 22-34). 
Regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
Thus, from Moretto the ordinary artisan would reasonably expect advantages related to the ability of the Raman-based method to provide accurate measurements of nutrient concentration values and to reduce noise which increases the positive effects  of the overall feedback control system so that the controller is able to quickly respond to 
Regarding noise reduction, Moretto teaches at page 28 that raw spectral data is collected from the bioreactors and are exported from a Raman probe configured for real-time measurement of Raman spectral data. Mathematical preprocessing including first derivative Savitzky-Golay smoothing  with 15cm-1 point spacing (e.g., point smoothing) followed by Standard Normal Variate polynomial algorithm and mean-centering (page 28, lines 6-20, claim 39, in part). Point spacing is used to suppress noise in the spectral features (page 68, lines 10-14).
Therefore, Applicant’s assertion of unexpected results is not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-42 are rejected under 35 U.S.C. 101 because 

	Claim 40 depends from claim 39 where the method further performing chemoetric modeling on the filtered spectral data using PLS regression model which correlates peaks within the filtered spectral data to offline measurements of the one or more analytes to determine a predicted concentration value of the one or more analytes. Performing chemoetric modeling is a mathematical relationship and relationship which is an abstract idea.
Claim 41 depends from claim 39 and comprises applying a signal processing technique to the predicted concentration value of the one or more analytes to obtain a final concentration value of the one or more analytes. Applying a signal processing technique  is a mathematical relationship and relationship which is an abstract idea.
Claim 42 depends from claim 40 or 41 and further comprises providing the predicted concentration value and/or the final concentration value of the one or more analytes to an automated feedback controller to calculate the difference between (i) a predefined set point and the predicted concentration value of the one or more analytes, and/or (ii) a predefined set point and the final concentration value of the one or more analytes. These comparisons are either mathematical concepts or mental activities that are also abstract ideas.
This judicial exceptions are not integrated into a practical application because the results of these abstract ideas are not used for a physical step.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653